Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                              Illinois Official Reports                       the accuracy and
                                                                              integrity of this
                                                                              document
                                      Appellate Court                         Date: 2020.06.02
                                                                              14:23:13 -05'00'



                  Estate of Jezewski v. Jaworski, 2019 IL App (1st) 170100



Appellate Court           ESTATE OF ANIELA JEZEWSKI, a Deceased Person, Plaintiff-
Caption                   Appellant,  v.    ELIZABETH JAWORSKI;       KAZIEMIERZ
                          JAWORSKI, a/k/a Casey Jaworski; J.P. MORGAN CHASE, N.A.;
                          and UNKNOWN OWNERS and NONRECORD CLAIMANTS,
                          Defendants-Appellees.



District & No.            First District, First Division
                          No. 1-17-0100



Filed                     September 30, 2019



Decision Under            Appeal from the Circuit Court of Cook County, No. 16-CH-0848; the
Review                    Hon. Thomas R. Allen, Judge, presiding.



Judgment                  Reversed; cause remanded.


Counsel on                David Lewarchik, of Lewarchik Law PLLC, of Chicago, for appellant.
Appeal
                          Peter M. King, of King Holloway Lipinski LLC, of Chicago, for
                          appellee J.P. Morgan Chase Bank, N.A.

                          No brief filed for other appellees.
     Panel                     PRESIDING JUSTICE GRIFFIN delivered the judgment of the court,
                               with opinion.
                               Justices Pierce and Walker concurred in the judgment and opinion.


                                               OPINION

¶1         This is an appeal from an order entered by the circuit court of Cook County dismissing a
      partition action for lack of standing pursuant to section 2-619(a)(9) of the Code of Civil
      Procedure (735 ILCS 5/2-619(a)(9) (West 2016)). At issue is the language of a deed and the
      trial court’s findings that the deed was unambiguous and clearly expressed the intention of the
      parties to create a joint tenancy such that upon the death of grantee Aniela Jezewski, her interest
      in the subject property passed to the surviving joint tenants and her estate lacked standing to
      compel a partition. For the following reasons, we reverse the judgment of the circuit court of
      Cook County and remand the cause for further proceedings consistent with this opinion.

¶2                                         BACKGROUND
¶3        Aniela Jezewski (Aniela) and defendants Elizabeth and Kaziemierz Jaworski (Jaworskis)
      purchased property from Claire D. Powalazcek located at 5839 North Central Avenue,
      Chicago, Illinois, 60646. The purchase of the property was a family affair; Elizabeth is Aniela’s
      daughter, and she is married to Kaziemierz.
¶4        In connection with the purchase, the seller executed a trustee’s deed on June 9, 2002,
      conveying the property to Aniela and the Jaworskis as follows:
              “An undivided one half interest to Aniela Jezewski and an additional undivided one
              half interest to Kazimierz Jaworski and Elizabeth Jaworski as Joint Tenants and not
              tenants in common.”
      On August 9, 2009, Aniela passed away and a probate estate was opened on December 13,
      2013.
¶5        On January 21, 2016, plaintiff, Estate of Aniela Jezewski, filed a petition to partition the
      property in the circuit court of Cook County against defendants Elizabeth, Kaziemierz, and
      J.P. Morgan Chase, N.A. (J.P. Morgan). The petition claimed that (1) Aniela’s interest in the
      property passed to her estate upon her death, (2) Kaziemierz was “unwilling” to join in a
      voluntary partition of the property, (3) the Jaworskis were husband and wife, and (4) J.P.
      Morgan had an interest in the property by virtue of a mortgage lien recorded on August 8, 2013
      (the Jaworskis executed a note in favor of J.P. Morgan that was secured by a mortgage on the
      property on July 26, 2013, after Aniela passed away).
¶6        On February 29, 2016, Kaziemierz filed a section 2-619(a)(9) motion to dismiss the petition
      for lack of standing, arguing that the deed created a joint tenancy and Aniela’s interest in the
      property passed to the Jaworskis upon her death through the right of survivorship. Plaintiff
      filed a response claiming that the deed created a tenancy in common between Aniela and the
      Jaworskis and a joint tenancy between husband and wife. Attached to plaintiff’s response was
      an affidavit executed by Elizabeth, wherein she stated that it was always “our” intention that
      Aniela’s interest would pass to her estate upon her death.



                                                   -2-
¶7          On March 18, 2016, Elizabeth answered plaintiff’s petition and admitted each allegation.
       J.P. Morgan filed an answer but was later granted leave to withdraw it.
¶8          On September 22, 2016, the trial court held a hearing on the section 2-619(a)(9) motion to
       dismiss but continued the hearing after plaintiff raised a new argument, that a joint tenancy
       could not have been created because the deed granted unequal undivided interest in the
       property in violation of the common law “unity of interest” rule, which requires joint tenants
       to hold their undivided interests in property equally. The parties were allowed to file
       supplemental briefs addressing the issue.
¶9          In its supplemental brief, plaintiff maintained that the deed granted Aniela and the
       Jaworskis unequal interests in the property and a joint tenancy was not created. Kaziemierz
       argued that the “unity of interest” requirement was “relaxed” by the Joint Tenancy Act (Act)
       (765 ILCS 1005/0.01 et seq. (West 2016)) and the only requirement under Illinois to create a
       joint tenancy is compliance with section 1 of the Act (id. § 1), which requires an instrument of
       conveyance to expressly declare that the premises shall pass “not in tenancy in common but in
       joint tenancy.” Alternatively, Kaziemierz argued that the grantees did share a “unity of
       interest” because the deed granted equal undivided one-half interests in the property to Aniela
       on one hand, and the Jaworskis on the other. J.P. Morgan filed a brief in support of the
       argument raised by Kaziemierz.
¶ 10        The trial court held a hearing on November 28, 2016, and granted the section 2-619(a)(9)
       motion to dismiss, finding that plaintiff lacked standing because the deed was unambiguous
       and created a joint tenancy such that upon Aniela’s death, her interest passed to the Jaworskis
       through the right of survivorship. The trial court emphasized the language of the deed, “not as
       tenants in common,” as clearly expressing how the parties did not want their relationship to be
       construed and noted that plaintiff’s “unity of interest” argument was “old property law” and
       that while it was creative, “a little literary license” was required to find that the grantees held
       unequal undivided interests in the property.
¶ 11        Plaintiff filed a timely notice of appeal on December 28, 2016, and seeks a reversal of the
       trial court’s judgment on the basis that it was incorrect as a matter of law. J.P. Morgan filed a
       brief in response. Kaziemierz failed to file a response brief. Plaintiff failed to file a reply brief.

¶ 12                                             ANALYSIS
¶ 13       The issue on appeal is whether the judgment of the trial court was incorrect as a matter of
       law. Our review is de novo. Wexler v. Wirtz Corp., 211 Ill. 2d 18, 23 (2004); Diaz v. Home
       Federal Savings & Loan Ass’n of Elgin, 337 Ill. App. 3d 722, 725 (2002); Hoch v. Boehme,
       2013 IL App (2d) 120664, ¶ 42.
¶ 14       Section 2-619(a)(9) permits involuntary dismissal where “the claim asserted *** is barred
       by other affirmative matter avoiding the legal effect of or defeating the claim.” 735 ILCS 5/2-
       619(a)(9) (West 2016). A lack of standing qualifies as an “affirmative matter” under section
       2-619(a)(9). Id. In ruling on a section 2-619(a)(9) motion to dismiss, a court must accept as
       true all well-pleaded facts in the plaintiff’s complaint and all inferences that can reasonably be
       drawn in plaintiff’s favor. In re Estate of Schlenker, 209 Ill. 2d 456, 461 (2004). A section 2-
       619(a)(9) motion to dismiss for lack of standing should be granted only if the plaintiff can
       prove no set of facts that would support a cause of action. Chicago Teachers Union, Local 1 v.
       Board of Education of the City of Chicago, 189 Ill. 2d 200, 206 (2000). The defendant must
       plead and prove a plaintiff’s lack of standing. Id.

                                                     -3-
¶ 15        In order to compel a partition of property, a plaintiff must first have an interest in the
       property. See 735 ILCS 5/17-101 (West 2016) (“[w]hen lands, tenements, or hereditaments are
       held in joint tenancy or tenancy in common, *** any one or more of the persons interested
       therein may compel a partition thereof by a verified complaint in the circuit court of the county
       where the premises or part of the premises are situated”). An interest in property is also
       required for standing in a partition action. Muirhead Hui L.L.C. v. Forest Preserve District,
       2018 IL App (2d) 170835, ¶ 22 (the doctrine of standing requires some injury in fact to a legally
       cognizable interest and is designed to preclude persons who have no interest in a controversy
       from bringing suit).
¶ 16        To determine whether plaintiff has an interest in the property at issue here, and therefore
       has standing to compel a partition, we must look to the language of the deed by which they
       took title. It is well established that in construing a deed the overriding concern is to ascertain
       and give effect to the intention of the parties. Urbaitis v. Commonwealth Edison, 143 Ill. 2d
458, 467 (1991). The deed should be construed so as to carry out this intention, as gathered
       from the instrument as a whole, and every word in the deed should be considered and, if
       possible, given effect. Id.
¶ 17        Absent an ambiguity in the deed, the intention of the parties must be discerned solely from
       the language of the instrument, without consideration of extrinsic factors. Id. But where a deed
       is ambiguous, extrinsic evidence is admissible to ascertain the intent of the grantor and grantee.
       Hoch, 2013 IL App (2d) 120664, ¶ 42. When its construction is in doubt, a deed is to be
       interpreted most favorably for the grantee. Save Our Little Vermilion Environment, Inc. v.
       Illinois Cement Co., 311 Ill. App. 3d 747, 752 (2000).
¶ 18        We hold that the intention of the parties is clear from the plain language of the deed. Aniela
       was a tenant in common with the Jaworskis, who held their interest in the property as joint
       tenants. Upon Aniela’s death, her interest in the property passed to her estate such that plaintiff
       has standing to compel a partition of the property.
¶ 19        As a matter of law, the deed cannot be construed as creating a joint tenancy because it
       conveys unequal undivided interests to the grantees in violation of the “unity of interest”
       requirement at common law. The “four unities” must be present in order to create and
       perpetuate a joint tenancy. Harms v. Sprague, 105 Ill. 2d 215, 220 (1984). Though section 1b
       of the Act (765 ILCS 1005/1b (West 2016)) allows a joint tenancy to be created though a
       conveyance from the grantor directly to himself as a grantee without the intervention of a third
       party (see Sathoff v. Sutterer, 373 Ill. App. 3d 795, 798 (2007)), the “unity of interest”
       requirement is intact and it remains in full force and effect. In order to create a joint tenancy,
       the joint tenants must hold equal undivided interests in the property.
¶ 20        Accordingly, plaintiff’s petition to partition the property should not have been dismissed
       for lack of standing pursuant to section 2-619(a)(9) because Aniela’s interest in the property
       passed to her estate upon her death. The judgment of the trial court must be reversed.

¶ 21                                        CONCLUSION
¶ 22        Accordingly, the judgment of the circuit court of Cook County is reversed, and the cause
       is remanded for further proceedings consistent with this opinion.

¶ 23      Reversed; cause remanded.


                                                    -4-